UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6551


SHAHEEN CABBAGESTALK,

                      Petitioner – Appellant,

          v.

WARDEN J. MCFADDEN,

                      Respondent - Appellee.



                            No. 15-7161


SHAHEEN CABBAGESTALK,

                      Petitioner – Appellant,

          v.

WARDEN J. MCFADDEN,

                      Respondent - Appellee.




Appeals from the United States District Court for the District
of South Carolina, at Orangeburg.       Kaymani Daniels West,
Magistrate Judge. (5:14-cv-03771-RMG-KDW); Richard Mark Gergel,
District Judge. (5:14-cv-03771-RMG)


Submitted:   December 17, 2015            Decided:   December 21, 2015
Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Shaheen Cabbagestalk, Appellant Pro Se. Alphonso Simon, Jr.,
Assistant  Attorney  General,  Donald  John  Zelenka,  Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Shaheen Cabbagestalk seeks to appeal the district court’s

orders accepting the recommendation of the magistrate judge and

denying    relief        on    Cabbagestalk’s       28     U.S.C.        §    2254        (2012)

petition, denying various motions to amend and for recusal, and

denying his Fed. R. Civ. P. 59(e) motion.

       These orders are not appealable unless a circuit justice or

judge     issues     a    certificate        of    appealability.                  28     U.S.C.

§ 2253(c)(1)(A) (2012).              A certificate of appealability will not

issue     absent     “a       substantial    showing        of     the       denial       of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2012).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that    reasonable          jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.   Cockrell,       537    U.S.       322,       336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Cabbagestalk        has       not    made    the    requisite        showing             for   a

certificate        of     appealability.                Accordingly,          we        deny   a

                                             3
certificate of appealability and dismiss the appeal.    We deny

all of Cabbagestalk’s pending motions.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                       DISMISSED




                                  4